The Chancellor
said the denial of property, by the answer of the defendant, was not such a denial of the whole equity of the bill as entitled him to a dissolution of the injunction which restrained him from disposing of his property j that if he had no property which could be affected by the injunction, the retaining of that process could not possibly injure him ; and that if he had property,’notwithstanding the denial in the answer, it was of importance to the complainant to retain the injunction, to protect such property from being disposed of by the defendant.
Motion to dissolve the injunction denied.